DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to Applicant’s amendment filed on April 28, 2022.
Claims 1 - 3 are allowed.
Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action, hence the respective rejections/objections (including the 112(f) assertion) have been withdrawn.

Reason For Allowance
 The following is an examiner’s statement of reasons for allowance: Applicant amends claim 1 and adds multiple additional limitations:
a position detector that detects a position of the servo motor;
 	a magnetic detector that detects a magnetic-pole phase of the servo motor;
a phase calculator that determines a calculation-based phase based on position data of the servo motor and magnetic-pole gap information of the servo motor; and
 a processor that acquires an offset relationship between the detected magnetic-pole phase and the determined calculation-based phase to adjust an operation of the servo motor controller based on the acquired offset relationship, after a reference position is passed through.


The prior art Bartalucci (US 2014/0232310 A1) teaches determining a more accurate motor position based on a rough estimate and an updated position. However, Bartalucci and the other prior art of record do not teach individually or suggest in combination these newly added limitations. Additional prior art searching necessitated by the amendment has been conducted but no prior art has been found to, individually and in combination, teach the newly added limitations. Therefore, claim 1 is allowed. Claims 2-3 depend on claim 1, and therefore they are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 2115   
08/09/2022  
/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115